Citation Nr: 1126723	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 2, 2007, and an evaluation in excess of 10 percent disabling thereafter, for bilateral pes planus with plantar fasciitis (bilateral foot disability).

2.  Entitlement to an initial compensable rating prior to May 2, 2007, and an evaluation in excess of 10 percent disabling thereafter, for left knee status post meniscectomy (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to February 1992 and from December 2003 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his February 2007 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in July 2009, the RO informed the Veteran of a Board hearing scheduled in September 2009.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

In a decision dated in January 2010, the Board denied the Veteran's left knee disability claim for a higher disability evaluation and remanded the bilateral foot disability for extraschedular consideration.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated August 2, 2010, the Court partially remanded the claim (as to the left knee and bilateral foot disabilities) to the Board pursuant to the terms of a July 2010 Joint Motion for Remand (JMR).

The issue of an increased rating for a bilateral foot disability on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to May 2, 2007, the Veteran has not demonstrated moderate bilateral pes planus, with a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation of the feet.

2.  From May 2, 2007, forward, the Veteran has not demonstrated severe, unilateral pes planus, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

3.  Prior to May 2, 2007, the Veteran's left knee disability did not result in flexion limited to 45 degrees or extension limited to 10 degrees.

4.  From May 2, 2007, forward, the Veteran's left knee disability did not result in flexion limited to 30 degrees or extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to May 2, 2007, and in excess of 10 percent disabling from May 2, 2007, forward, for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).

2.  The requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for a bilateral foot disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).

3.  The criteria for an initial compensable rating prior to May 2, 2007, and in excess of 10 percent disabling from May 2, 2007, forward, for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Bilateral Foot Disability

In a September 2006 rating decision, the Veteran was granted entitlement to service connection for bilateral pes planus, effective December 22, 2005, and was assigned an initial noncompensable (0 percent) rating.  The RO increased his evaluation for a bilateral foot disability to 10 percent disabling, effective May 2, 2007.  

Pes planus is rated under Diagnostic Code 5276.  In order to warrant a higher rating under Diagnostic Code 5276, the evidence must show: moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, whether bilateral or unilateral (10 percent); severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities (30 percent); or pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (50 percent).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Prior to May 2, 2007, the Veteran was treated for complaints of painful arches on both his feet in August 2005.  At that time, the private health care professional treating the Veteran assessed him with having plantar fasciitis, bilateral arches.  Objective findings through X-rays revealed that there was a suggestion of "slight" pes planus.

In October 2005, he was again treated for and diagnosed with plantar fasciitis with continued signs of inflammation, which had diminished since the last appointment with custom-made orthotics.  

In June 2006, the Veteran underwent a VA examination of his feet.  At that time, the Veteran reported that both his feet still bothered him and were tender to the touch or walking without shoes.  He also reported that he had inserts that have helped but without those shoes, he had continued pain.  Although there were reports of pain upon use, there was no evidence, in the examination report of the weight-bearing line over or medial to the great toe or inward bowing of the tendo achillis.

Another private treatment report from September 2006 indicated that that Veteran complained of foot pain but that it was mild to moderate.  The pain was characterized as sharp with weight bearing and located at the heel.

As a whole, the evidence paints a disability picture of the Veteran's bilateral foot disability as mild, with symptoms relieved by arch support.  As such a compensable disability rating prior to May 2, 2007 is not warranted.

The Veteran was afforded another VA examination of his feet on May 2, 2007.  The Veteran complained of constant pain in both his feet and reported difficulty walking at the end of the day due to pain.  At that time, he wore lidoderm patches on both feet.  Upon testing, the Veteran had pain of the arch through the tarsals, heel of foot, lateral and medial aspect.  He had no swelling, heat, or redness but demonstrated stiffness, fatigability, weakness, and lack of endurance, bilaterally.  He also had normal weight and non-weigh bearing and no midfoot malalignment.  There was no pain on manipulation but the location of the weight bearing line was over the great toe.  However, there was no other foot deformity.

This evidence reveals that the Veteran's bilateral foot disability picture, from May 2, 2007, forward, more closely approximates a 10 percent disability rating.  There is no evidence indicating that the Veteran had severe bilateral flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  As such, a 30 percent disability rating for a bilateral foot disability is not warranted and a 10 evaluation from May 2, 2007, forward, is appropriate.

The Board has also looked to other diagnostic codes which could warrant a higher disability rating or separate ratings for the Veteran's bilateral foot disability, but finds no other applicable criteria with respect to his bilateral foot disability during any period on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The preponderance of the evidence of record is against an initial compensable rating prior to May 2, 2007, and an evaluation in excess of 10 percent disabling thereafter, for a bilateral foot disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular consideration for a bilateral foot disability is addressed in the Remand section of this decision.

Left Knee Disability

Service connection for a left knee disability was granted in a September 2006 rating decision.  At that time, the Veteran was assigned a noncompensable rating under Diagnostic Code 5260, effective December 22, 2005.  In December 2007, the RO assigned a 10 percent disability rating for his left knee disability, effective May 2, 2007.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As mentioned above, the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.

Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

However, in this case, it is important for the Veteran to understand that without consideration of pain, the current evaluations could not be justified (both prior to May 2, 2007 and from May 2, 2007, forward), let alone a higher evaluation or two separate evaluations.

In June 2006, the Veteran underwent a general VA examination, to include an evaluation of his left knee.  At that time, he reported pain with walking and that he could not run.  Upon physical examination, the left knee had full extension to zero degrees and flexion from zero to 115 degrees, providing highly probative evidence against this claim.  X-ray findings revealed questionable minimally or non-displaced medial tibial plateau fracture, joint effusion, and linear lucency through lateral tibial plateau probably representing a "vascular" groove, providing more objective evidence against this claim.  

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra for the appeal period prior to May 2, 2007.  Although the June 2006 examination contained reports that the Veteran experienced pain, such findings do not provide for a higher disability rating in this case.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain. In the June 2006 VA examination report, the examiner indicated that upon repetitive motion, which tested for increased pain, weakness, fatigability, incoordination, and change of range of motion, there was no additional limitation of motion.  In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a compensable disability rating prior to May 2, 2007.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As such, based on the evidence of record during this period on appeal, the Veteran's disability picture more closely approximates a noncompensable disability rating and a compensable rating for his left knee disability prior to May 2, 2007 is not warranted.

The Veteran was afforded another VA examination of his left knee in May 2007.  There, he reported increased pain in the left knee with decreased endurance.  He also stated that he could not run.  Upon physical examination, active and passive flexion was from zero to 105 degrees, with pain throughout.  Flexion against strong resistance was from zero to 95 degrees, with pain throughout.  Active and passive extension was from 105 to zero degrees, with pain beginning at 50 degrees and ending at zero degrees.  Extension against strong resistance was from 95 to zero degrees, with pain throughout.  There was crepitus, painful movement, and weakness.  However, there was no clicking, snapping, grinding, or instability.  Identical to the June 2006 examination, the May 2007 X-ray findings revealed questionable minimally or non-displaced medial tibial plateau fracture, joint effusion, and linear lucency through lateral tibial plateau probably representing a "vascular" groove.  

Also, like the June 2006 examination, the May 2007 examination report contained complaints of pain.  However, the examiner indicated that upon repetitive motion, which tested for increased pain, weakness, fatigability, incoordination, and change of range of motion, there was no additional limitation of motion.  In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for an evaluation in excess of 10 percent disability from May 2, 2007, forward.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As such, based on the evidence of record during this period on appeal, the Veteran's disability picture more closely approximates a 10 percent disability rating and a rating of 20 percent for his left knee disability from May 2, 2007, forward, is not appropriate.

In an effort to afford the Veteran the highest possible disability ratings for the periods on appeal, the Board has evaluated his left knee disability under all other appropriate diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, throughout the appeal period (both prior to May 2, 2007 and from May 2, 2007, forward) the Veteran has never been diagnosed with or shown to have ankylosis, subluxation or lateral instability, impairment of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee) of the left knee.

Indeed, during the appeal periods (prior to May 2, 2007 and from May 2, 2007, forward), the Veteran was shown to have movement in all planes of excursion and the evidence showed no laxity in his left knee joint.  In addition, there is no evidence demonstrating the Veteran's service-connected left knee disability involved his tibia and fibula or results in a hyperextended knee.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 (2010) are not for application in this case.

The Board has also taken into consideration a separate rating for the surgery scar on the Veteran's left knee.  However, the diagnostic codes for scars would not warrant a separate disability rating for either period on appeal based on the Veteran's left knee scar.

Upon review of the Veteran's private treatment reports of record, the Board finds that these reports do not add any further favorable evidence to the Veteran which is relevant to the applicable rating criteria.

The preponderance of the evidence of record is against an initial compensable rating prior to May 2, 2007, and an evaluation in excess of 10 percent disabling thereafter, for a left knee disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular Consideration of the Left Knee Disability

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted for the Veteran's service-connected left knee disability.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from his left knee condition.  There are no manifestations of the Veteran's left knee disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not indicate that there has been any marked interference with employment or hospitalizations due to his left knee disability.  While the May 2007 examination report indicated that the Veteran's left knee disability caused increased absenteeism where the Veteran missed weeks of work during the past 12-month period, the Board does not find that this rises to the level of marked interference with employment.  Further, the objective medical evidence in this case is found to provide significantly more evidence against the Veteran's claim regarding this issue than the problem regarding the feet (which will be addressed below).  In this regard, pain in the knee (and functional loss caused by pain) was specifically addressed in the recent VA examinations.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was mostly accomplished by way of a letter from the RO to the Veteran dated in April 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The April 2006 notice did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, since this decision affirms the RO's denials of higher evaluations for the left knee disability and a bilateral foot disability, the Veteran is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that higher disability ratings are not warranted for the claims at issue on this appeal, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was recently overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to an initial compensable rating prior to May 2, 2007, and an evaluation in excess of 10 percent disabling thereafter, for a bilateral foot disability is denied.

Entitlement to an initial compensable rating prior to May 2, 2007, and an evaluation in excess of 10 percent disabling thereafter, for a left knee disability is denied.

No referral for extraschedular consideration is required and no further analysis is in order regarding the left knee.


REMAND

The basis of the Joint Motion regarding the remand of this case to the RO in June 2010 is unclear.  In January 2010, an Acting Veteran's Law Judge remanded the case to the RO for their consideration of the issue of extraschedular consideration for bilateral pes planus with plantar fasciitis (bilateral foot disability).

It appears that the parties of the Joint Motion believed that the Board was somehow ignoring the issue of entitlement to an increased evaluation for the bilateral foot disability on a schedular basis, rather than delaying the adjudication of this issue until the RO addressed extraschedular consideration (as noted within the January 2010 remand itself, the case was to be returned to Board following the RO's action).  In any event, to address this issue, the Board has now fully adjudicated the claim of entitlement to an initial compensable rating prior to May 2, 2007, and an evaluation in excess of 10 percent disabling thereafter, for a bilateral foot disability on a schedular basis.  This determination will be rendered moot if extraschedular consideration is granted, which most likely lead the Acting Veteran's Law Judge to delay the adjudication of the issue on a schedular basis following the actions of the remand.

In any event, as discussed above, in exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R.  § 3.321(b)(1) (2010).  "The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran is currently rated at 10 percent disabling for his bilateral foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  During the May 2007 VA examination, the examiner noted that the Veteran's bilateral foot pain resulting from his service-connected disability caused increased absenteeism.  Indeed, the examination report revealed that the Veteran missed six weeks of work in the past 12-month period due to his foot pain (more than his knee problem).  The Board considers this to be a possible indication of marked interference with employment, if true.

As such, the evidence of record, specifically the May 2007 VA examination, suggests that the Veteran's bilateral foot disability constitutes an unusual disability picture as indicated by the Veteran's marked interference with employment such that the regular schedular standards have been rendered impractical.  Accordingly, the appeal is remanded to the RO for referral for an extraschedular evaluation.

In this regard, the Veteran is asked by the Board to provide evidence to the RO regarding his time lost from work due to the disability at issue.  Such evidence would only support his claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the Director, Compensation and Pension Service, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for a bilateral foot disability in accordance with the provisions of §38 C.F.R. § 3.321(b).  The Director, Compensation and Pension Service, is requested to provide adequate reasons and bases for any decision.

2. Upon a response from the Director, Compensation and Pension Service, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


